PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/711,840
Filing Date: 14 May 2015
Appellant(s): ARNOLD et al.



__________________
Caleb M. Nitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant’s arguments are concerning the application of the secondary reference Kunz to the primary reference of Snipes. Page 10/18 of applicants arguments argues that the Examiners argument and combination does not properly address claim 1 as written as the combination fails to disclose a position sensor to directly sense the control member of the shut off gate, stating that at no point does Kunz identify an element “to directly sense the control member position of the shut off gate.” Arguing that the shaft (not shown) of Kunz which is rigidly connected to the ball, butterfly, or other component used for blocking fluid flow inside the process valve (32) teaches that a position sensor indirectly sensor the position of the ball, butterfly or other component used for blocking fluid flow and does not disclose directly sensing. This argument is applied to all three independent claims 1, 8, and 14.
Response:
Kunz, paragraph 0042, discloses that the rotating unit #5 (being the ball, butterfly, or other component used for blocking fluid flow) is rigidly attached to the shaft, such that the shaft rotates as the rotating unit rotates. This rotation, as shown in paragraphs 0001, 0009, 0048-0049, and 0052-0055, is utilized to determine if the valve has opened or closed based off of the use of a non-contact sensor. Noting that the sensor is in a housing and senses/monitors through a continuous range of rotation the rotational position of the valve. Paragraph 0048, disclosing that the sensor is supported within the housing as it does not require contact with the rotating unit (the valve) to measure its rotation, no shaft, springs, or wearing parts are required for such sensing module. Paragraph 0001, discloses the criticality the rotational position of the valve. In conclusion, the combination was such that a rotational sensor such as Kunz, sensing the rotational movement of a valve to sense/monitor the opening and closing of the valve would have been obvious to one of ordinary skill in the art to be used in a system such as Snipes to sense the rotational movement of the valve 100, noting that such rotational movement only occurs with the gate valve 100 both at its gate portion and about the pivot point, either location of the gate valve could be sensed as both parts of the valve rotate. Where such sensing allows for the determination that the valve has closed and opened based off the non-contact sensing readings of the rotated valve. In conclusion, the combination would 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753           
                                                                                                                                                                                             /MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.